Title: From James Madison to John Lee, 14 March 1795
From: Madison, James
To: Lee, John


Dear Sir
Philada. Mar. 14. 1795.
My last reminded you of the debt for which I am responsible at your call, and requested to make your draught on me either here, or in Virginia, giving me a few days for preparation. As I am now about leaving this It is proper I should apprize you of it, that you may address to me in Virginia only. I shall probably be obliged to recur again to the aid of Mr. Dunbar, and shall be glad if your accomodation should again in any manner happen to coincide with his. I take the liberty also of repeating my request of any information you may be able to give relating to my little interests in your State, and particularly to those connected with the Estate of my late brother.
I postponed this which will follow Mr. Greenup by the mail to be taken up by him at Pittsburg, in hope of being able to give you some acct. of the Treaty with G. B. which had not arrived at his departure. It has since come to the Executive, but is kept a profound secret; and will probably be so kept, till the meeting of the Senate, according to Summons on the 8th. of June. The French had not got to Amsterdam at the date of the last accts. but were so near it that the event could only be defeated by some very improbable occurrence. G. B. is Still madly devoted to the War. With my best respects to Mrs Lee & all other particular friends I am Dr. Sir Yrs.
James Madison Jr
